Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2 and 20 have been canceled. Claims 1, 3-19, 21, 22 have been examined.
Response to Amendment
The amendment filed on 11/12/2020 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8, 11, 13, 18, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chittilappilly et al. (20170337578) hereinafter (‘578) in view of Deluca et al. (20170169470) further in view of Chittilappilly et al. (20180005261) hereinafter (‘261).
As per Claims 1, 18, 19,
‘578 discloses a method for attributing credit to one or more online consumer touchpoints for a consumer performing an action, the method comprising:
determining an effectiveness of the one or more online consumer touchpoints by applying a machine learning technique to the external viewing condition and touchpoint data associated with the one or more online consumer touchpoints (par 41, 45, 144, 149);
determining that the consumer performed the action following the one or more online consumer touchpoints (par 142).
attributing relative credit to the one or more online consumer touchpoints for the consumer performing the action based on the effectiveness of the one or more online consumer touchpoints (par 5, 35, 41, 45, 98, claim 1) Chitttilappilly discloses a user interacts with any aspect of a media campaign and performance metrics. 
‘578 does not explicitly disclose detecting an external viewing condition for the one or more online consumer touchpoints, wherein the external viewing condition indicates whether the consumer is in a distracting environment during the one or more online consumer touchpoints.
However, Deluca discloses detecting an external viewing condition for the one or more online consumer touchpoints, wherein the external viewing condition indicates 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Deluca’s detecting an external viewing condition for the one or more online consumer touchpoints, wherein the external viewing condition indicates whether the consumer is in a distracting environment during the one or more online consumer touchpoints to 578’s attributing relative credit to the one or more online consumer touchpoints for the consumer performing the action based on the effectiveness of the one or more online consumer touchpoints. One would be motivated to do this in order to provide users of electronic devices that include may include a sound recording device, atmospheric sensor, vibration sensor, biometric sensor, as example to record atmospheric sound to determine if the user is distracted.
‘578 does not explicitly disclose the one or more online consumer touchpoints include an advertisement received through an electronic network.
However, ‘261 discloses 
the one or more online consumer touchpoints include an advertisement received through an electronic network (par 23-25, 30). ‘261 discloses different categories of touchpoint ads that may be more effective with leading a consumer to conversion.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add 261’s one or more online consumer touchpoints include an advertisement received through an electronic network to 578’s attributing relative credit to the one or more online consumer touchpoints for the consumer performing the action based on the effectiveness of the one or more online consumer touchpoints. One would 
As per claim 3,
	‘578 discloses attributing relative credit comprises adjusting an existing attribution based on whether the consumer was in the particular environment for the online consumer touchpoint (par 54).
As per claim 8,
	‘578 discloses detecting the external viewing condition comprises detecting a telephone call received on a device being used by the consumer for the online consumer touchpoint (par 4, 44, 51).
As per claim 11,
	‘578 discloses determining whether a consumer is in the particular environment for the online consumer touchpoint is based on detecting time of day (par 57, 61, 71, 141).
As per claim 13,
	‘578 discloses determining whether a consumer is in the particular environment for the online consumer touchpoint is based on detecting a duration of the online consumer touchpoint (par 53, 96).
As per claim 21,
‘578 discloses the instructions that cause the at least one computing device to perform the step of attributing relative credit comprise instructions that, when executed, cause the at least one computing device to perform the step of adjusting an existing 
As per claim 22,
‘578 discloses the instructions that perform the step of attributing relative credit comprise instructions that perform the step of adjusting an existing attribution based on whether the consumer was in the particular environment for the online consumer touchpoint (par 53, 54) see also, Xu (par 20, 21, 96, 98). 
Claims 4, 7, 9, 10, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chittilappilly et al. (20170337578) in view of Deluca et al. (20170169470) further in view of Chittilappilly et al. (20180005261) hereinafter (‘261) further in view of Xu et al. (20160063427).
	As per claim 4,
	The ‘578, Deluca and ‘261 combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
attributing relative credit comprises creating a new attribution based on whether the consumer was in the particular environment for the online consumer touchpoint.
However, Xu discloses:
attributing relative credit comprises creating a new attribution based on whether the consumer was in the particular environment for the online consumer touchpoint (par 20, 21, 96, 98).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s attributing relative credit comprises creating a new attribution based on whether the consumer was in the particular environment for 
As per claim 7,
	Xu further discloses detecting the external viewing condition comprises detecting sound patterns or sound levels using a microphone of a device being used by the consumer for the online consumer touchpoint (par 20, 21, 96, 98).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s detecting the external viewing condition comprises detecting sound patterns or sound levels using a microphone of a device being used by the consumer for the online consumer touchpoint to ‘578’s attributing credit to online consumer touchpoints for a consumer performing an action and determining whether a consumer is in a particular environment for an online consumer touchpoint by detecting an external viewing condition for the consumer for the online consumer touchpoint. One would be motivated to do this in order to provide advertisers to provide online users registering to attend a web seminar an online user requesting content that pertains to a product or service, or an online user requesting to contact or to be contacted by a representative of the provider of the product or service.
As per claim 9,
	Xu further discloses detecting the external viewing condition comprises detecting rotation or movement of a device being used by the consumer for the online consumer touchpoint (par 20, 21, 96, 98).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s detecting the external viewing condition comprises detecting rotation or movement of a device being used by the consumer for the online consumer touchpoint to ‘578’s attributing credit to online consumer touchpoints for a consumer performing an action and determining whether a consumer is in a particular environment for an online consumer touchpoint by detecting an external viewing condition for the consumer for the online consumer touchpoint. One would be motivated to do this in order to provide advertisers to provide online users registering to attend a web seminar an online user requesting content that pertains to a product or service, or an online user requesting to contact or to be contacted by a representative of the provider of the product or service.
As per claim 10,
	Xu further discloses detecting the external viewing condition comprises detecting a physiological condition of the consumer for the online consumer touchpoint based on a body sensor on a device being used by the consumer (par 96, 98).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s detecting the external viewing condition comprises detecting a physiological condition of the consumer for the online consumer touchpoint based on a body sensor on a device being used by the consumer to ‘578’s attributing 
As per claim 12,
	Xu further discloses determining whether a consumer is in the particular environment for the online consumer touchpoint is based on detecting global positioning system (GPS) location (par 81, 98).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s determining whether a consumer is in the particular environment for the online consumer touchpoint is based on detecting global positioning system (GPS) location to ‘578’s attributing credit to online consumer touchpoints for a consumer performing an action and determining whether a consumer is in a particular environment for an online consumer touchpoint by detecting an external viewing condition for the consumer for the online consumer touchpoint. One would be motivated to do this in order to provide advertisers to provide online users registering to attend a web seminar an online user requesting content that pertains to a product or service, or an online user requesting to contact or to be contacted by a representative of the provider of the product or service.
As per claim 14,

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s determining whether a consumer is in the particular environment for the online consumer touchpoint comprises detecting whether headphones are being used by the consumer during the online consumer touchpoint to ‘578’s attributing credit to online consumer touchpoints for a consumer performing an action and determining whether a consumer is in a particular environment for an online consumer touchpoint by detecting an external viewing condition for the consumer for the online consumer touchpoint. One would be motivated to do this in order to provide advertisers to provide online users registering to attend a web seminar an online user requesting content that pertains to a product or service, or an online user requesting to contact or to be contacted by a representative of the provider of the product or service.
As per claim 15,
	Xu further discloses a particular environment for the online consumer touchpoint is only defined based on a value from a sensor without determining a human activity corresponding to a precise state of the consumer (par 96, 98).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s particular environment for the online consumer touchpoint is only defined based on a value from a sensor without determining a human 
As per claim 16,
	Xu further discloses a particular environment for the online consumer touchpoint is defined based on values from multiple sensors (par 96, 98).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s particular environment for the online consumer touchpoint is defined based on values from multiple sensors to ‘578’s attributing credit to online consumer touchpoints for a consumer performing an action and determining whether a consumer is in a particular environment for an online consumer touchpoint by detecting an external viewing condition for the consumer for the online consumer touchpoint. One would be motivated to do this in order to provide advertisers to provide online users registering to attend a web seminar an online user requesting content that pertains to a product or service, or an online user requesting to contact or to be contacted by a representative of the provider of the product or service.
As per claim 17,

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Xu’s based on the attributing, distributing online ads to consumers via an ad-supported mobile game app, an ad-supported mobile media app, a retailer app displaying online ads for products available from the retailer, social media online advertising, or search keyword advertising to ‘578’s attributing credit to online consumer touchpoints for a consumer performing an action and determining whether a consumer is in a particular environment for an online consumer touchpoint by detecting an external viewing condition for the consumer for the online consumer touchpoint. One would be motivated to do this in order to provide advertisers to provide online users registering to attend a web seminar an online user requesting content that pertains to a product or service, or an online user requesting to contact or to be contacted by a representative of the provider of the product or service.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chittilappilly et al. (20170337578) in view of Deluca et al. (20170169470) further in view of Chittilappilly et al. (20180005261) hereinafter (‘261) further in view of Little et al. (20150161654).
As per claim 5,
The ‘578, Deluca and ‘261 combination discloses the invention as in claim 1. The combination does not explicitly disclose:

However, Little discloses:
attributing relative credit comprises creating a new attribution based on a degree to which the consumer was in the particular environment for the online consumer touchpoint (par 119, 124, 137, 196, 205).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Little’s attributing relative credit comprises creating a new attribution based on a degree to which the consumer was in the particular environment for the online consumer touchpoint to the combination’s attributing credit to online consumer touchpoints for a consumer performing an action and determining whether a consumer is in a particular environment for an online consumer touchpoint by detecting an external viewing condition for the consumer for the online consumer touchpoint. One would be motivated to do this in order to determine the media exposure the user was last exposed to would get all of the credit for the conversion, while all other media exposures that the user was exposed to would get none, which is referred to as last click attribution.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chittilappilly et al. (20170337578) in view of Deluca et al. (20170169470) further in view of Chittilappilly et al. (20180005261) hereinafter (‘261) further in view of Wasserman (20200177944).

As per claim 6,
The ‘578, Deluca and ‘261 combination discloses the invention as in claim 1. The combination does not explicitly disclose:
detecting the external viewing condition comprises detecting that the consumer is in a moving vehicle for the online consumer touchpoint based on detecting movement of a device being used by the consumer for the online consumer touchpoint.
However, Wasserman discloses:
detecting the external viewing condition comprises detecting that the consumer is in a moving vehicle for the online consumer touchpoint based on detecting movement of a device being used by the consumer for the online consumer touchpoint (par 79, 82).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wasserman’s detecting the external viewing condition comprises detecting that the consumer is stationary, walking, running, or in a moving vehicle for the online consumer touchpoint based on detecting movement of a device being used by the consumer for the online consumer touchpoint to the combination’s attributing credit to online consumer touchpoints for a consumer performing an action and determining whether a consumer is in a particular environment for an online consumer touchpoint by detecting an external viewing condition for the consumer for the online consumer touchpoint. One would be motivated to do this in order to provide advertisers with various techniques to determine customized digital content, such as targeted advertisements and/or driving or vehicle safety messages, including retrieval and aggregation of certain characteristics, prioritization of characteristics, and real-time auctions for advertisements (Wasserman Abstract).

Response to Arguments
Applicant Remarks filed on 11/12/2020 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Chittilappilly et al. (20180005261), (‘261) and Wasserman (20200177944) to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621